VAUGHN, Judge.
All of defendant’s assignments of error are directed against the court’s charge to the jury. Defendant contends that the judge emphasized the State’s evidence and minimized that for defendant, erroneously instructed the jury as a matter of law that all of defendant’s witnesses were interested witnesses and made misstatements of material facts not shown in the evidence.
 We conclude that defendant’s exceptions are we’l taken. The court appears to have given a fairly complete recitation of the testimony of each of the witnesses for the State. About the only reference to the direct testimony of defendant and his six other witnesses was to state that defendant contends he was elsewhere at the time of the robbery. The jury could also fairly conclude from his charge that the judge had determined that all of defendant’s witnesses were interested witnesses, a determination not warranted by the record.
The jury was also told that, on cross-examination, defendant had said that he had given a detective “a statement implicating himself in this crime of robbery.” This instruction is not supported by any view of the evidence in the record before us. Defendant denied any knowledge or involvement in the robbery. The prejudice inherent in the misstatement that defendant had confessed is apparent. Since there must be a new trial we need not discuss the remaining exceptions to the charge.
New trial.
Judges Morris and Clark concur.